Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art of record (in particular, US 20200304788 A1-He et al (Hereinafter referred to as “He”) does not disclose, with respect to claim 3, receiving a first value indicating a maximum allowed partitioning depth, the first value being a sequence parameter set (SPS) syntax element; receiving a flag in the video data indicating whether the first value is overridden; determining the maximum allowed partitioning depth based on a second value when the flag indicates that the first value is overridden, wherein a first syntax level of the first value is higher than a second syntax level of the second value as claimed.  Rather, HE discloses a method of reconstructing video data [0039-0040), the method comprising:  receiving a first value indicating a maximum allowed partitioning depth [0043], discloses maxbtdepth which is the value indicating maximum allowed partition depth) updating the maximum allowed partitioning depth based a second value, wherein a level of the first value if higher than a level of the second value [0073], wherein a difference between maxTTdepth and MaxBTdepth may be signaled in the slice header. The difference is the delta or updating that’s based on the second value. The slice header is lower than the sps. MaxBt depth may be signaled in the sps as disclosed in [0073] as well). determining a partitioning for a coded video block based on the maximum allowed partitioning depth ([0043], splitting can be iterated until the node reaches max allowed binary tree depth; [0064], the max depth is set as 4. The partition is applied to the CTU first); and reconstructing the video data based on the determined partitioning for the coded video block (0039-0040).
 The same reasoning applies to claims 6 and 9 mutatis mutandis.  Accordingly, claims 3, 5-7, 9, 12-18, 22-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner




/LERON BECK/Primary Examiner, Art Unit 2487